Case 21-03000-sgj Doc 4-2 Filed 01/06/21   Entered 01/06/21 17:11:40   Page 1 of 6




                               EXHIBIT 2
      Case19-34054-sgj11
     Case  21-03000-sgj Doc
                         Doc4-2
                             339Filed
                                 Filed01/06/21
                                       01/09/20 Entered
                                                 Entered01/06/21
                                                         01/09/2017:11:40
                                                                  19:01:35   Page 2 1ofof6 5
                                                                  Docket #0339 Page
                                                                                Date Filed: 01/09/2020




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed January 9, 2020
______________________________________________________________________




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

                                                                        §
         In re:                                                         § Chapter 11
                                                                        §
         HIGHLAND CAPITAL MANAGEMENT, L.P.,1                            § Case No. 19-34054-sgj11
                                                                        §
                                          Debtor.                       § Related to Docket Nos. 7 & 259

              ORDER APPROVING SETTLEMENT WITH OFFICIAL COMMITTEE OF
             UNSECURED CREDITORS REGARDING GOVERNANCE OF THE DEBTOR
               AND PROCEDURES FOR OPERATIONS IN THE ORDINARY COURSE

                       Upon the Motion of the Debtor to Approve Settlement with Official Committee of

     Unsecured Creditors Regarding Governance of the Debtor and Procedures for Operations in the

     Ordinary Course (the “Motion”),2 filed by the above-captioned debtor and debtor in possession



     1
       The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service address
     for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
     2
       Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.


     DOCS_NY:39973.13 36027/002                                                   ¨1¤}HV4!)                  (§«
                                                                                      1934054200109000000000008
 Case19-34054-sgj11
Case  21-03000-sgj Doc
                    Doc4-2
                        339Filed
                            Filed01/06/21
                                  01/09/20 Entered
                                            Entered01/06/21
                                                    01/09/2017:11:40
                                                             19:01:35 Page
                                                                       Page3 2ofof6 5



(the “Debtor”); the Court having reviewed the Motion, and finding that (a) the Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§157 and 1334, (b) this is a core proceeding

pursuant to 28 U.S.C. §157(b)(2)(A), and (c) notice of this Motion having been sufficient under

the circumstances and no other or further notice is required; and having determined that the legal

and factual bases set forth in the Motion establish just cause for the relief granted herein; and

having determined that the relief sought in the Motion is in the best interests of the Debtor and its

estate; and after due deliberation and sufficient cause appearing therefore,

                 IT IS HEREBY ORDERED THAT:

                 1.          The Motion is GRANTED on the terms and conditions set forth herein, and

the United States Trustee’s objection to the Motion is OVERRULED.

                 2.          The Term Sheet is approved and the Debtor is authorized to take such steps

as may be necessary to effectuate the settlement contained in the Term Sheet, including, but not

limited to: (i) implementing the Document Production Protocol; and (ii) implementing the

Protocols.

                 3.          The Debtor is authorized (A) to compensate the Independent Directors for

their services by paying each Independent Director a monthly retainer of (i) $60,000 for each of

the first three months, (ii) $50,000 for each of the next three months, and (iii) $30,000 for each of

the following six months, provided that the parties will re-visit the director compensation after the

sixth month and (B) to reimburse each Independent Director for all reasonable travel or other

expenses, including expenses of counsel, incurred by such Independent Director in connection

with its service as an Independent Director in accordance with the Debtor’s expense

reimbursement policy as in effect from time to time.

                                                      2
DOCS_NY:39973.13 36027/002
 Case19-34054-sgj11
Case  21-03000-sgj Doc
                    Doc4-2
                        339Filed
                            Filed01/06/21
                                  01/09/20 Entered
                                            Entered01/06/21
                                                    01/09/2017:11:40
                                                             19:01:35 Page
                                                                       Page4 3ofof6 5



                 4.          The Debtor is authorized to guarantee Strand’s obligations to indemnify

each Independent Director pursuant to the terms of the Indemnification Agreements entered into

by Strand with each Independent Director on the date hereof.

                 5.          The Debtor is authorized to purchase an insurance policy to cover the

Independent Directors.

                 6.          All of the rights and obligations of the Debtor referred to in paragraphs 3

and 4 hereof shall be afforded administrative expense priority under 11 U.S.C. § 503(b).

                 7.          Subject to the Protocols and the Term Sheet, the Debtor is authorized to

continue operations in the ordinary course of its business.

                 8.          Pursuant to the Term Sheet, Mr. James Dondero will remain as an employee

of the Debtor, including maintaining his title as portfolio manager for all funds and investment

vehicles for which he currently holds that title; provided, however, that Mr. Dondero’s

responsibilities in such capacities shall in all cases be as determined by the Independent Directors

and Mr. Dondero shall receive no compensation for serving in such capacities. Mr. Dondero’s

role as an employee of the Debtor will be subject at all times to the supervision, direction and

authority of the Independent Directors. In the event the Independent Directors determine for any

reason that the Debtor shall no longer retain Mr. Dondero as an employee, Mr. Dondero shall

resign immediately upon such determination.

                 9.          Mr. Dondero shall not cause any Related Entity to terminate any agreements

with the Debtor.

                 10.         No entity may commence or pursue a claim or cause of action of any kind

against any Independent Director, any Independent Director’s agents, or any Independent

                                                      3
DOCS_NY:39973.13 36027/002
 Case19-34054-sgj11
Case  21-03000-sgj Doc
                    Doc4-2
                        339Filed
                            Filed01/06/21
                                  01/09/20 Entered
                                            Entered01/06/21
                                                    01/09/2017:11:40
                                                             19:01:35 Page
                                                                       Page5 4ofof6 5



Director’s advisors relating in any way to the Independent Director’s role as an independent

director of Strand without the Court (i) first determining after notice that such claim or cause of

action represents a colorable claim of willful misconduct or gross negligence against Independent

Director, any Independent Director’s agents, or any Independent Director’s advisors and (ii)

specifically authorizing such entity to bring such claim. The Court will have sole jurisdiction to

adjudicate any such claim for which approval of the Court to commence or pursue has been

granted.

                 11.         Nothing in the Protocols, the Term Sheet or this Order shall affect or impair

Jefferies LLC’s rights under its Prime Brokerage Customer Agreements with the Debtor and non-

debtor Highland Select Equity Master Fund, L.P., or any of their affiliates, including, but not

limited to, Jefferies LLC’s rights of termination, liquidation and netting in accordance with the

terms of the Prime Brokerage Customer Agreements or, to the extent applicable, under the

Bankruptcy Code’s “safe harbor” protections, including under sections 555 and 561 of the

Bankruptcy Code. The Debtor shall not conduct any transactions or cause any transactions to be

conducted in or relating to the Jefferies LLC accounts without the express consent and cooperation

of Jefferies LLC or, in the event that Jefferies withholds consent, as otherwise ordered by the

Court. For the avoidance of doubt, Jefferies LLC shall not be deemed to have waived any rights

under the Prime Brokerage Customer Agreements or, to the extent applicable, the Bankruptcy

Code’s “safe harbor” protections, including under sections 555 and 561 of the Bankruptcy Code,

and shall be entitled to take all actions authorized therein without further order of the Court

                 12.         Notwithstanding any stay under applicable Bankruptcy Rules, this Order

shall be effective immediately upon entry.

                                                       4
DOCS_NY:39973.13 36027/002
 Case19-34054-sgj11
Case  21-03000-sgj Doc
                    Doc4-2
                        339Filed
                            Filed01/06/21
                                  01/09/20 Entered
                                            Entered01/06/21
                                                    01/09/2017:11:40
                                                             19:01:35 Page
                                                                       Page6 5ofof6 5



                 13.         The Court shall retain jurisdiction over all matters arising from or related to

the interpretation and implementation of this Order, including matters related to the Committee’s

approval rights over the appointment and removal of the Independent Directors.

                                           ## END OF ORDER ##




                                                        5
DOCS_NY:39973.13 36027/002
